DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant’s Remark pages 8-13, filed 03/23/2021, with respect to 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in further view of Lei US 2014/0323065. 
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz US 20170230920 herein after Shwartz in view of Applicant submitted prior art TSAI CHIN et al. TW201620203 herein after Tsai and in further view of Lei US 2014/0323065 herein after Lei.
Regarding claim 1, Shwartz disclose an antenna apparatus, comprising: a feeding portion receiving a combination signal (see fig. 2, see chip to line interface 220 including,  MUX (Multiplexer 222)); a de-multiplexer, electrically connected to the feeding portion (see fig. 2, see line to Chip interface 240 including, DEMUX (De-Multiplexer 242)) and separating the combination signal into a control signal and a first radio frequency (RF) signal (see para. 58, Demultiplexer 702 generally receives a signal from a baseband module or portion (e.g., baseband portion 500) that includes a reference clock signal, an IF signal, and one or more RF control signals.  As described above with respect to FIG. 6, demultiplexer 702 demultiplexes (separates) these signals and routes each signal to the appropriate components in RF portion 700 for further processing. That is, RF control signals are routed from demultiplexer 702 to RF control processor 712 for processing, where RF control processor 712 adjusts the parameters defining how RF portion 600 behaves based on the received signaling (e.g., beamforming).  IF signals are routed from demultiplexer 702 to IF-to-RF converter 714, where the IF signal is mixed with an LO signal to generate an RF signal that can be output, via one or more antennas), a modification circuit electrically connected to the de-multiplexer (see fig. 2, para. 31, The RF module 230 couple with the DEMUX receiving all signals from the DEMUX), receiving both the control signal outputted from the de-multiplexer and the first RF signal outputted from the de-multiplexer (see fig. 2 and para. 31, 37, The RF module 230 comprises a RF circuitry 231 to perform up- and down conversions of radio signals and to control the TX and RX active antennas 232 and 233. The demultiplexer 242 also performs a multiplexing operation on the IF signal (results of a down conversion of the received RF signals) and control signal to be transferred to the baseband module 210), wherein the first RF signal outputted from the de-multiplexer is converted to a second RF signal based on an impedance change of the modification circuit by an impedance change of the modification circuit to form a second RF signal (see para. 26, 35, 49, 54-55, The interface units 220 and 240 multiplex the various signals and impedance matches between the transmission line 250 and the PCBs to which the modules 210 and 230 are connected; The LO signal received from a baseband portion is generally amplified through amplifier 604 and provided to the representative portion of the LO chain 606 to generate another LO signal that can be mixed with the IF signal to generate an RF signal to be transmitted, via one or more antennas). Shwartz disclose all the subject matter but fail to explicitly mention and a radiation portion, electrically connected to the modification circuit and receiving to emit the second RF signal outputted from the modification circuit. However, Tsai from a similar field of endeavor disclose and a radiation portion, electrically connected to the modification circuit and receiving to emit the second RF signal outputted from the modification circuit (see abstract, A first end of the first radiation element is coupled to a second end of the feeding element A second end of the first radiation element is open. A first end of the second radiation element is coupled to the second end of the feeding element). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Tsai’s multiband switchable antenna structure scheme into Shwartz’s detection of interference scheme to represents simple design and implementation details which are (see shwartz para. 31). Shwartz and Tsai disclose all the subject matter but fail to explicitly mention wherein the control signal outputted from the de-multiplexer is configured to change a capacitance value of the modification circuit so as to adjust an impedance of the modification circuit. However, Lei from a similar field of endeavor disclose wherein the control signal outputted from the de-multiplexer is configured to change a capacitance value of the modification circuit so as to adjust an impedance of the modification circuit (see para. 12, 32, a logical control parameter that corresponds to the largest one of receiving powers to control the antenna tuner to change the capacitance so as to adjust the impedance). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Lei’s tuning impedance matching of multi-frequency band antenna scheme into Shwartz and Tsai’s multiband switchable antenna structure scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of doing this is to assure the performance of the antenna and save power (see abstract).
Regarding claim 7, Shwartz disclose all the subject matter but fail to explicitly mention wherein the radiation portion 14File: 83380usf comprises: a first radiation portion, corresponding to a first band; a second radiation portion, corresponding to a second band different from the first band, and 5a shorting portion, grounded. However, Tsai from a similar field of endeavor disclose wherein the radiation portion 14File: 83380usf comprises: a first radiation portion, corresponding to a first band (see abstract A first end of the first radiation element is coupled to a second end of the feeding element, a second radiation portion, corresponding to a second band different from the first band (see abstract a second end of the first radiation element is open); and 5a shorting portion, grounded (see abstract, a second end of the second radiation element is coupled through the matching branch to a ground voltage). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Tsai’s multiband switchable antenna structure scheme into Shwartz’s antenna module and an impedance matching scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of doing this is to enable efficient transmission and reception (see para. 5).
Regarding claim 8, Shwartz disclose all the subject matter but fail to explicitly mention further comprising: a ground portion, electrically connected to the modification circuit through an inductor. However, Tsai from a similar field of endeavor disclose further comprising: a ground portion, electrically connected to the modification circuit (see abstract, a second end of the second radiation element is coupled through the matching branch to a ground voltage). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Tsai’s multiband switchable antenna structure scheme into Shwartz’s antenna module and an impedance matching scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of doing this is to enable efficient transmission and reception (see para. 5).
Claim 16 is similar in scope to claims 7, thus, claim 13 is similarly rejected as claim 7.
Claim 17 is similar in scope to claims 8, thus, claim 17 is similarly rejected as claim 8.
     Claims 9 and 18 are similar in scope to claims 1, thus, claim 9 and 18 are similarly rejected as claim 1.

Claims 2, 4-6, 10 12-15, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz in view of TSAI in view of Lei and in further view of WU et al. US 2012/0050122 herein after Wu. 
Regarding claim 2, Shwartz, Tsai and Lei disclose all the subject matter but fail to explicitly mention the feeding portion is connected to a cable for transmitting the (see abstract, the tunable matching circuit, electrically connected to the feeding point and configured to provide a loading impedance). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Wu’s antenna module and an impedance matching scheme into Shwartz, Tsai and Lei detection of interference scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of doing this is to generate a control signal for adaptively modulating the values of the first and the second tunable capacitance (see abstract).
Regarding claim 4, Shwartz, Tsai and Lei disclose all the subject matter but fail to explicitly mention wherein the control signal is configured for band switching. However, Wu from a similar field of endeavor disclose wherein the control signal is configured for band switching (see para. 33, a communication system utilizing the antenna module operates at a specific radio frequency band or switches into another radio frequency band, e.g. switching from GSM band to LTE band, the microprocessor may precisely detect the operating radio frequency band through the central processing unit). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Wu’s antenna module and an impedance matching scheme into Shwartz, (see abstract).
Regarding claim 5, Shwartz, Tsai and Lei disclose all the subject matter but fail to explicitly mention wherein the band switching 20corresponds to a support band of a Subscriber Identity Module (SIM) card. However, Wu from a similar field of endeavor disclose wherein the band switching 20corresponds to a support band of a Subscriber Identity Module (SIM) card (see para. 33, a communication system utilizing the antenna module operates at a specific radio frequency band or switches into another radio frequency band, e.g. switching from GSM band to LTE band, the microprocessor may precisely detect the operating radio frequency band through the central processing unit). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Wu’s antenna module and an impedance matching scheme into Shwartz, Tsai and Lei detection of interference scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of (see abstract).
Regarding claim 6, Shwartz, Tsai and Lei disclose all the subject matter but fail to explicitly mention wherein the control signal corresponds to one of at least two modes, wherein each of the modes corresponds to a different band. However, Wu from a similar field of endeavor disclose wherein the control signal corresponds to one of at least two modes, wherein each of the modes corresponds to a different band (see para. 33, a communication system utilizing the antenna module operates at a specific radio frequency band or switches into another radio frequency band, e.g. switching from GSM band to LTE band, the microprocessor may precisely detect the operating radio frequency band through the central processing unit). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Wu’s antenna module and an impedance matching scheme into Shwartz, Tsai and Lei detection of interference scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of doing this is to generate a control signal for adaptively modulating the values of the first and the second tunable capacitance (see abstract).
Regarding claim 15, Shwartz, Tsai and Lei disclose all the subject matter but fail to explicitly mention further comprising: an RF signal processor, coupled to the (see para. 33, a communication system utilizing the antenna module operates at a specific radio frequency band or switches into another radio frequency band, e.g. switching from GSM band to LTE band, the microprocessor may precisely detect the operating radio frequency band through the central processing unit); and a modification circuit controller, coupled to the RF signal processor and the 15multiplexer, and generating the control signal according to the indication signal (see abstract The control unit is electrically connected to the matching circuit and configured to load an operation frequency so as to generate a control signal for adaptively modulating the values of the first and the second tunable capacitance).Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate Wu’s antenna module and an impedance matching scheme into Shwartz, Tsai and Lei detection of interference scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of doing this is to generate a control signal for (see abstract).
Claim 10 is similar in scope to claims 2, thus, claim 10 is similarly rejected as claim 2.
Claims 12 and 20 are similar in scope to claim 4, thus claims 12 and 20 are similarly rejected as claim 4.
Claims 13 and 21 are similar in scope to claim 5, thus claims 13 and 21 are similarly rejected as claim 5.
Claims 14 and 22 are similar in scope to claim 4, thus claims 14 and 22 are similarly rejected as claim 6.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shwartz in view of TSAI in view of Lei and in further view of YeheZkely US 20150087248 herein after YeheZkely.
Regarding claim 3, Shwartz, Tsai and Lei disclose all the subject matter but fail to explicitly mention wherein the control signal is a 15direct current (DC) bias signal having a voltage level, and the modification circuit changes the capacitance value of the modification circuit according to the voltage level to form the impedance change of the modification circuit. However, YeheZkely from a similar field of endeavor disclose wherein the control signal is a direct current (DC) bias signal having a voltage level, and the modification circuit changes the capacitance value of the modification circuit according to the voltage level to form the impedance change of the modification circuit (see para. 48, demultiplexer demultiplexes the input signals received on transmission line 401 (either from baseband module 207 or another RF sub-module 400), to generate the control signal, IF signal, and LO signal. Bias-T unit 414 may extract a DC voltage signal to power RF circuitry 430 and antenna array). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to combine and incorporate YeheZkely’s Demultiplexer scheme into Shwartz, Tsai and Lei antenna module and an impedance matching scheme to represents simple design and implementation details which are generally known to the person skilled in the field of mobile telecommunication devices and related coverage enhancement techniques to arrive or derive the subject matter of the instant claim such as priority allocation. The method can be implemented in a wireless communication system. The motivation of doing this is to enable efficient transmission and reception (see para. 5). 
      Claims 11 and 19 are similar in scope to claim 3, thus claims 11 and 19 are similarly rejected as claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463